﻿83.	Mr. President, first of all may I, with infinite pleasure, offer you my warm congratulations and my best wishes for total success in connexion with your brilliant election to the post of President of the General Assembly. There is no doubt that in entrusting to you the highly important responsibility of directing the work of the thirty-third session, the General Assembly wanted to pay a tribute both to your eminent qualities as a statesman and seasoned diplomat, well versed in international affairs, and to the persevering efforts of your Government in favour of peace and international security and co-operation. I am particularly pleased since you are the head of the diplomatic corps of a country with which mine is honoured and pleased to maintain excellent relations of friendship and co-operation. I should like to assure you of the entire co-operation of the delegation of the Ivory Coast in the fulfilment of your mission.
84.	May I also associate myself with the homage paid to your predecessor, Mr. Lazar Mojsov, by expressing to him our great gratitude for the outstanding way in which he presided over the thirty-second regular session of the General Assembly and the three special sessions which followed.
85.	I should also once again like to give assurances of our total support for the efforts made by the Secretary-General, Mr. Kurt Waldheim, in favour of peace and progress in the world and of friendly co-operation between nations. Mr. Waldheim's high sense of duty and dedication to the cause of our Organization have always called forth the admiration and respect of the Government and people of the Ivory Coast.
86.	We wish to welcome with particular satisfaction the admission of Solomon Islands to the United Nations. In addressing to the representative of that new Member our most heartfelt congratulations and our wishes of welcome, I should like to assure him of our readiness to co-operate with him within the United Nations and to maintain with his country sincere relations of friendship and confident co-operation.
87.	In spit? of certain laudable efforts, particularly by our Organization, to promote peace, the international situation remains characterized by the persistence of certain hotbeds of tension and war, by the selfish behaviour of human beings and States, and the emergence of new crises.
88.	Africa, unfortunately, offers just such a spectacle. The harsh rivalry between the two blocs is one cause. The problems of decolonization and the aftermath of colonization itself are another.
89.	Although the western part of our continent is in a state of relative peace which can promote regional economic co-operation, the situation prevailing in other regions is, as far as we are concerned, a reason for major concern, not only because it sows dissension between friendly States whose proximity requires them to be co-operative and understanding but also because it plays into the hands of certain Powers which, while claiming to help Africa to settle its problems, are in fact trying to expand their zones of influence.
90.	These Powers justify their military intervention in Africa by the argument that the States concerned requested it, and by the claim that that request was based on the "inherent right of individual or collective self-defence" of any Member State subjected to armed aggression, as recognized by Article 51 of the United Nations Charter. That is entirely understandable, but what is much less so is that these same Powers reproach others for their intervention, although it is justified by much the same reasons.
91.	Africa wishes to have peace, because it cannot develop except in peace. Africa aspires to freedom, because it knows the value of freedom all too well. It aspires to genuine independence, because it wishes to be true to itself and be master of its own destiny in order, with the selfless assistance of its genuine friends, to exploit its immense riches in the manner best suited to its own interests and deepest aspirations, and to the creative genius of its sons.
92.	To those who claim to seek no advantage for themselves in Africa, we wish to renew our invitation to take part in the only valid battle on that continent: peaceful competition in the economic, technical, social and cultural fields to help Africa to emerge from the quagmire of under-development.
93.	Africa needs no foreign ideologies that would cause it to lose its personality; it has no use for cannon or other means of mass destruction which, after having sown death and desolation, would mortgage its development and its aspirations to well-being, peace and security.
94.	Given the division of the world into two blocs, the Ivory Coast has always felt that peace in Africa requires neutrality. Indeed, only absolute neutrality, which would protect Africa from foreign interference, will safeguard the independence and soul of that continent. The essential conditions for this are: domestic peace for each one of the African States, peace between African States, and peace between Africa and the rest of the world. 
95.	Hence our understandable satisfaction at the results of the meeting between the Presidents of Gambia, Guinea,
Ivory Coast, Liberia, Senegal and Togo, held in Monrovia from 18 to 19 March 1978, which set its seal on the reconciliation between Guinea and Senegal, on the one hand, and Guinea and the Ivory Coast, on the other hand.
96.	The decisions that followed that summit meeting reflected our firm desire to strive, in the spirit of Monrovia, for the strengthening of fruitful brotherly relations between our two countries for the greatest good of our peoples.
97.	Hence also our understandable gratification at the recent reconciliation between Zaire and Angola, and at the happy prospects which it offers for the harmonious development of their relations and their co-operation. We ardently hope that it will be crowned by total reconciliation within each of the two countries.

98.	Against that background, one may also appreciate our satisfaction at the successes already achieved by the Government of Chad on the road to national reconciliation. We heartily encourage it to persevere in its efforts to resume the dialogue with its citizens who are still alienated from the Chad family, with a view to a reconciliation among all the citizens of Chad and the consolidation of national unity.
99.	We would very much have liked to be able to say as much of the other conflicts or disputes which still divide African countries. We can only venture to hope and to voice the wish that those conflicts or disputes will similarly find a rapid solution which will strengthen peace and security in Africa. The Ivory Coast, for its part, is quite ready to make its modest contribution to the pursuit of such a solution, if those countries deem it necessary and appropriate.
100.	The results of the Monrovia Summit Conference, the dialogue between Zaire and Angola, and between the Government of Chad and the opposition, are eloquent evidence of the fact that, when left to themselves, Africans will always rely on authentically African criteria for the peaceful settlement of the disputes that may from time to time set them against each other, and that it is pointless to try to divide them, because African brotherhood will always triumph in the long run and allow Africans to come together again. 
101.	When all our hopes for a peaceful settlement of the Namibian problem appeared, well-founded, the South African Government has just unilaterally decided to hold elections in Namibia in December, arguing primarily that the measures contemplated by the Secretary-General for the implementation of the process of the Territory's accession to independence are not in accordance with the plan elaborated by the five Western Powers members of the Security Council.
102.	The arguments invoked by the South African Government in support of its decision are unacceptable. Indeed, as has been recognized by all the Ministers for Foreign Affairs of the five Western Powers, the report of
the Secretary-General  is entirely in keeping with their plan. According to one of them, it contains an objective evaluation of the human and financial resources necessary for the implementation of that plan, for which we are pleased to renew our full support.
103.	The South African Government's decision, the unavowed purpose of which is to achieve an internal settlement of the Namibian question, appears to us to be dangerous. If put into effect, it would result in an escalation of violence and would lead to a great loss of human life in Namibia. Moreover, it would harm the cause it claims to serve, especially since the international community would not recognize a Power about which all that could be said is that it would have emerged from elections decided upon and organized unilaterally, outside United Nations framework, and excluding SWAPO militants and other Namibian nationalists.
104.	The Government of the Ivory Coast can only deplore that unexpected, disconcerting and unfortunate decision by the South African Government. In the face of such a decision, the temptation would seem to be great to resort to radical solutions, in particular to the sanctions provided for in Articles 41 and 42 of the United Nations Charter.
105.	The Government of the Ivory Coast believes that such measures would be inappropriate because there is still a chance for a peaceful settlement of the Namibian problem. We therefore urgently appeal to the five Western members of the Council to persuade the South African Government that the course which it initially chose in accepting their plan is the best, and that it must implement it fully so as to turn the page in the dispute which still pits South Africa against the international community.
106.	The clarifications made by the Secretary-General in submitting his report to the Security Council on 29 September,  and the support accorded him by the members of the Council, should lead South Africa to reconsider its position and to postpone its decision.
107.	We fervently hope that the Government of South Africa will turn back to the path of wisdom and reason, so that the hopes for Namibian independence aroused by the Security Council's adoption of the five-Power plan in its resolution 435 (1978) will materialize.
108.	In Rhodesia, after a considerable number of delays, the head of the illegal regime has finally acknowledged the principle of universal suffrage and accordingly has agreed to the accession of the majority of the Rhodesian population to power. But he has thought that he could attain that objective by what is commonly known as an internal settlement.
109.	That solution, which has excluded the nationalist forces living outside the country, in particular the Patriotic Front, from the process of accession to power is doomed to failure. The appeal for a cease-fire has been answered by an intensification of combat. The spectre of widespread civil war is hovering over the country, with everything that this implies in terms of loss of life, destruction of property, unspeakable suffering and horrible misery.
110.	It would therefore seem urgent to abandon the fiction represented by the so-called internal settlement in order to embark, without reservations or bitterness but resolutely and with tolerance, on the course which will lead to the genuine decolonization of Rhodesia through the peaceful and democratic transfer of power to the majority, and to concord and unity among all its inhabitants. In this respect, we are pleased at the British and American initiatives to convene a conference of all the parties to the, conflict in order to break the present deadlock and ensure Zimbabwe's rapid accession to independence.
111.	Peace and security in southern Africa are similarly threatened by the odious policy of apartheid and of racial discrimination prevailing in South Africa, in spite of its condemnation and the indignation it arouses among the international community.
112.	The Ivory Coast has constantly condemned that inhuman system without reservation or ambiguity. But we believe in the possibility of its elimination by peaceful means. Hence we shall continue trying to make the South African Government understand the grave danger posed by its apartheid policy to peace in Africa and to the neutrality of that continent. We shall also try to convince it of the need to engage in dialogue with the blacks of South Africa in order to overcome mutual distrust, promote mutual understanding and confidence between the different communities, bring about racial equality, and guarantee to all South Africans the same rights and obligations, as well as equal opportunities for social progress.
113.	In the case of the conflict brought about by the decolonization of the Comoros, we are pleased by the willingness expressed by the Comorian Government to solve the problem of Mayotte through dialogue with France and the people of Mayotte, and by the understanding shown in this respect by France. The normalization of relations between the two countries and the useful contacts that have been established are quite encouraging in this respect. We hope, therefore, that when this problem is examined the General Assembly will adopt a decision that will not jeopardize the chances of a peaceful settlement but will encourage a dialogue between the parties concerned with a view to settling of the dispute and make it possible for the Republic of the Comoros to recover its unity.
114.	The Government and people of the Ivory Coast, which have made of dialogue a genuine dogma, could not but applaud the historic and exceptionally courageous initiative taken by President Anwar El-Sadat last November. But we had no illusions about the difficulty of the task, especially since the positions of the parties to the conflict in the Middle East were so far apart and it was clear that all the problems of the region could not be removed on that single visit, as if by magic, from one day to the next. Direct negotiation between these parties, which was unthinkable yesterday, has become possible today.
115.	We wish to pay a particular tribute to the President of the United States of America, Mr. Jimmy Carter, for having helped in maintaining the dynamic of peace brought about by the initiative of the Egyptian Head of State and for having made possible the summit meetings at Camp David and the conclusion of the agreements that resulted there from.
116.	To be sure, those agreements are only a framework for peace that still has to be filled in and that leaves open or only touched upon some of the crucial questions. Some of the aspects of the Palestine question in particular which are at the heart of the conflict have not been resolved. But it appears to us that the Camp David agreements have created the necessary conditions for the continuance of the dialogue and for negotiations between the parties and have made it possible to hope for a just and lasting settlement of the tragic Middle East problem. In our opinion they are an important step along the difficult road that should lead to peace.

117.	Added to all those which preceded it, the Camp David meetings are striking proof that when the protagonists in a conflict, whoever they may be, meet and enter into dialogue the wall of mistrust and hatred crumbles, understanding and confidence are established and the conditions and hope for settlement of the dispute are created.
118.	That is why we wish to express the hope that all the parties concerned, including the PLO, will take part in the negotiation at some stage with a view to arriving ?t a global, just, equitable and lasting settlement of the conflict on the basis of the pertinent resolutions of the United Nations Security Council and General Assembly which stipulate, inter alia: the withdrawal of Israel from Arab territories occupied since 1967 and the recognition of the legitimate rights of the Palestinian people, including its right to a homeland, and the right of all the people of the region to live in peace within secure, recognized and guaranteed borders.
119.	The situation prevailing in Lebanon is closely linked to the Middle East conflict, and is very distressing indeed. The United Nations should not remain indifferent faced with such terrible massacres and destruction, which in recent days have acquired unprecedented dimensions. We deem it to be the absolute duty of the international community, in particular the great Powers and the Arab countries, to do everything in their power to stop that bloodshed and put an end to the suffering of the people of Lebanon, to help Lebanon to find peace and national unity and to ensure respect for its sovereignty, independence and territorial integrity. We believe that the General Assembly, through its President, should make an urgent appeal for the immediate cessation of hostilities.
120.	The prolongation of the Cyprus crisis likewise causes us concern. The foreign interference puts a brake on the attempt to settle this crisis. It is therefore desirable that an end be put to it and that, under the aegis of the Secretary-General of the United Nations, a sincere dialogue should be begun between the two Cypriot communities so that on the basis of General Assembly resolution 3212 (XXIX) and Security Council resolution 365 (1974) a settlement may be found that will preserve the territorial integrity, independence and non-alignment of Cyprus and guarantee the harmonious coexistence of the two communities on the island. 
121.. The Ivory Coast welcomes the results obtained at the tenth special session of the General Assembly, devoted to disarmament. The conclusions and recommendations of that session [resolution S-10/2], in particular those relating to the limitation of conventional weapons and nuclear disarmament, must be followed by concrete measures and rapidly implemented if we are not once again to disappoint the expectations of mankind.
122.	We consider, in this respect, as a realistic and important action the creation by the General Assembly at that session of new machinery to ensure the participation of all States in the negotiations on this vital question. We hope that that body will make it possible to make substantial progress on the way to general and complete disarmament, which is so strongly desired by the international community but which still remains a distant goal.
123.	That goal could be brought closer if everyone sincerely considered peace to be a fundamental and natural requirement of man. In order to be able t > disarm, it is necessary to desire peace. To desire peace is to renounce struggles for prestige, the thirst for hegemony, the arms race and the threat or use of force; it is to resort to peaceful means for the settlement of international disputes. This means that general and complete disarmament will only be possible as the result of a profound transformation of our mentalities and our concepts of relations among peoples and nations.
124.	Until that transformation takes place we shall see a constant growth in military expenditures throughout the world. Those expenditures, as is known, have now reached the astronomical figure of $400 billion per year. What waste that represents in the face of the wretchedness, the disease, the poverty, the famine and the ignorance of more than two thirds of the population of the globe, before the haggard eyes of so many thousands of famished children; and what irresponsibility!
125.	President Houphouet-Boigny has said, "Man has gone to the moon, but he still does not know how to make a tree or a bird-song".
126.	Is it not time for the achievements of science and technology, as well as enormous human and material resources, finally to be oriented towards life and progress rather than towards death and destruction?
127.	One is scandalized when one is not revolted to see the revenues of the inhabitants of the developed countries growing at a much more rapid pace than those of the citizens of the developing countries.
128.	Indeed, the change in the world economic system is typified by an alarming and asymmetrical contrast whereby the rich are becoming richer and the poor are becoming poorer and getting even further bogged down in their wretchedness.
129.	This calls urgently for the establishment of the new international economic order, which has been spoken of at such great length but the implementation of which has not yet gone beyond the stage of good intentions.
130.	The Declaration and Programme of Action on the Establishment of a New International Economic Order adopted at the sixth special session of our Assembly in 1974 [resolutions 3201 (S-VI) and 3202 (S-VI)J and the resolution on development and international economic co-operation adopted at the seventh special session in 1975 [resolution 3362(S-VI)] which laid down the principle of the restructuring of international economic relations have not been followed by any concrete measures that might have satisfied our aspirations and hopes.
131.	The Ivory Coast hopes that the thirty-third session will make it possible to resume the North-South dialogue at the level of the competent authorities and, in particular, that the Committee of the Whole will resume its work in tranquillity and play the role incumbent upon it.
132.	My country hopes in the year 1979 to see substantial progress or fundamental questions relating to trade in commodities, through the adoption of the Integrated Programme; to the indebtedness of the developing countries and financial aid that the developed countries can give them; to the transfer of technology and the multilateral trade negotiations; to technical co-operation among developing countries; and to the law of the sea.
133.	But this great work of restructuring the world economy must not make us overlook the special problems of the least well endowed countries. In this respect, special attention should be given to Africa, a continent that lags farthest behind economically and has enormous needs that it cannot satisfy by itself.
134.	The Ivory Coast hails with great hope and deep gratitude the proposal by the President of the French Republic, Mr. Valery Giscard d'Estaing, supported by other heads of State, concerning the creation of a development fund for Africa. We hope with all our heart that the other Members of our Organization, and particularly the most developed—whether of the East or West-will favourably consider this project, which answers the needs of Africa.
135.	Having as its objectives the prosperity and dignity of all men, the new international economic order is an indispensable condition for the effective enjoyment of human rights by all peoples.
136.	As President Houphouet Boigny has asked,
.. what is the use of speaking of equality among citizens and of fundamental freedoms to those who have only the freedom to die of hunger, or speaking of the freedom to work to those who find no work? "
The economic, social and cultural rights of man and of societies are inseparable from the civil and political rights of the individual. Development must be conceived of in an integral way. It is necessary to guarantee to all men decent living conditions and free access to education, work, information and culture.
137.	These are our positions with regard to the problems to which I have just referred. They give expression to Ivory Coast's devotion to peace and friendly co-operation with all countries, without exception, to the exclusion of none, with respect for their individual choices and the sovereign commitments of each, and its unshakeable will and determination to resort to dialogue for the settlement of all disputes. They are inspired by faith in human destiny and by a supreme goal—the happiness of man in peace, dignity, justice and liberty.

















